Citation Nr: 0740578	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-18 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on need for 
aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to March 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which continued a previous 
denial of special monthly compensation based on need for aid 
and attendance or housebound status.

The veteran testified at an October 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  


FINDING OF FACT

Resolving doubt in his favor, the veteran is in need of the 
regular aid and attendance of another individual as a result 
of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance have been met. 38 
U.S.C.A. §§ 1114(l), (s) (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2007).  Determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2007).

Special monthly compensation is alternatively payable for 
being permanently housebound by reason of a service-connected 
disability or disabilities.  This requirement is met when the 
veteran has a disability rated at 100 percent and (1) another 
service-connected disability rated at 60 percent or more, or 
(2) is substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The veteran is considered totally disabled due to his 
service-connected PTSD, evaluated as 100 percent disabling.  
The veteran also has multiple nonservice-connected 
disabilities.  VA treatment records dated from April 2005 to 
May 2006 show that the veteran continues to be seen at VA for 
treatment for PTSD. 

Two VA examinations were completed in October 2005.  The 
veteran's claims file was not available for review.  The 
veteran's wife accompanied the veteran and transported him 
for an October 2005 examination for aid and attendance or 
housebound status.  She provided the majority of the history 
during the examination.  The veteran was not hospitalized and 
was not bedridden at that time.  His vision was within normal 
limits.  The veteran's wife stated that the veteran had been 
unable to handle financial affairs in the home since 
approximately 2000.  She reported that the veteran had 
significant memory loss starting in approximately 2000 when 
his PTSD became a major issue.  She stated that memory loss 
slowly progressed becoming a marked problem in 2003 after the 
veteran underwent a coronary artery bypass graft.  The 
veteran had become markedly forgetful to the point where he 
would forget to eat his meals.  He could not dress himself 
properly or maintain normal hygiene without supervision.  He 
became very aggressive and agitated at times and continued to 
have problems with PTSD flashbacks.  The veteran had frequent 
falls and injuries to himself around the house due to 
dizziness and balance problems.  The veteran himself reported 
that he was unsure of what went on most of the time.  The 
veteran's wife described the veteran's medical history.  A 
physical examination was also completed.  

The examiner concluded, by history provided by the veteran's 
wife and discussion with the veteran, that he had some 
significant memory problems.  The examiner stated that there 
could be multiple reasons for this.  He noted that the 
veteran had significant alcohol history and it could be 
related to degenerative brain disease.  He stated that the 
veteran was reported to have worsening of his mental status 
after PTSD became severe.  The examiner stated that this 
could be of psychological origin or medication-related.  The 
examiner also noted that it was a common occurrence for some 
people to have declining mental function after bypass 
procedures.  He indicated that the veteran likely had some 
underlying cerebrovascular disease, and while he was in a low 
perfusion state, likely underwent some ischemia, which would 
have been a global-type stroke.  He indicated that this would 
account for the veteran's wife report of such a significant 
change after the veteran came out of bypass surgery.  The 
examiner stated that the wife's report was as accurate as he 
could obtain and that there were some underlying significant 
issues that required the veteran to have constant 
supervision.  The veteran's wife took early retirement to 
provide supervision and maintain the veteran and their 
household.   

A VA psychiatric examination was also completed in October 
2005.  The examiner reviewed the veteran's history.  The 
examiner noted that veteran's wife was responsible for taking 
care of all his activities.  She did not leave him at home 
alone as he was not able to care for himself.  A mental 
status examination was completed.  The veteran was assessed 
with PTSD, chronic severe.  The examiner ruled out dementia, 
not otherwise specified.  

The examiner stated, in conclusion, that the veteran clearly 
continued to meet the criteria for a diagnosis of PTSD and 
there was no evidence of any improvement in his PTSD 
symptoms.  In addition, the veteran had command auditory 
hallucinations which told him to kill himself.  He had to be 
reminded to take care of his activities of daily living.  He 
was able to bathe himself, but needed assistance with 
shaving.  He could feed himself, but could not cook his own 
meals.  He could dress himself at times, but required 
assistance with putting his shirts on.  He required 
assistance in remembering to change clothing and would wear 
the same clothing day after day if not told differently.  The 
veteran had to have someone set out is medications and place 
them in his hands to make sure he took them.  He needed 
assistance to help him get to his appointments.  The veteran 
would even forgot to eat his meals and had to be reminded to 
eat his meals in addition to having them prepared for him.  

The examiner stated that the veteran's wife was consumed 
full-time with taking care of the veteran.  The examiner 
noted that she had her own physical problems and was not able 
to maintain this responsibility long term.  He stated that 
she was in need of aid and assistance within the home.  
Otherwise, she was tied down to the veteran 24 hours a day 
and he required her continuous monitoring in order to ensure 
his safety, and to ensure that he received his medications 
and took care of his activities of daily living.  The 
examiner stated that due to his great difficulties, the 
veteran's wife was in need of assistance for him in addition 
to attendance.  

The examiner opined that the veteran's memory problems were 
primary related to his PTSD.  He stated that there may be 
some early indications of dementia, although symptoms of 
dementia or memory loss were not the only issues that 
required his aid and assistance.  In addition to this, the 
veteran represented a consistent danger to himself due to the 
command auditory hallucinations to harm himself.  The veteran 
was so depressed that he did not remember or did not care 
enough to take care of is activities of daily living.  He was 
so depressed that he forgot to eat.  The examiner stated that 
even without the early symptoms of dementia which may be 
unrelated to his PTSD, he would be in need of aid and 
assistance related to is PTSD alone.  The examiner noted also 
that the veteran could not handle his own funds.

The veteran submitted an October 2007 letter from his VA 
physician.  The physician stated that the veteran was 
followed in mental heath at the Dorn VA for treatment of his 
PTSD.  He stated that the veteran was confined to his home 
related to his PTSD - hypervigilance and extensive avoidance 
symptoms.  The veteran's wife had to tend to his needs 
presently.  The physician stated that the veteran required 
aid and attendance based on this situation, which would allow 
his wife to be able to get out of the house more. 

According to the Court, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id.  In 
this case, the Board finds that both October 2005 VA opinions 
and the October 2007 VA physician's opinion are probative.  
Although the claims file was not available at the time of the 
veteran's VA examinations, his history was reviewed, and 
reports given by the veteran and his wife were found to be 
credible.  Examination of the veteran was also completed.  
The VA physician who provided the October 2007 opinion 
indicated that the veteran was followed at the VA mental 
health clinic, and thus, he is presumed to be familiar with 
the veteran's current psychiatric treatment.  

An October 2005 VA examination for aid and attendance or 
housebound status indicates that the veteran requires 
constant supervision due to his memory problems.  However, 
the examiner did not relate the veteran's memory problems to 
PTSD, but instead indicated that they may be related to a 
past bypass surgery.  Two VA psychiatrists, in contrast, have 
opined that the veteran requires aid and attendance due to 
his PTSD symptoms alone.  The VA psychiatrist, who conducted 
the veteran's October 2005 VA examination further stated, 
that in addition to the veteran's memory problems, which he 
attributed to primarily to PTSD, the veteran represented a 
consistent danger to himself due to command auditory 
hallucinations.  The veteran also had depression which 
affected his ability to attend to activities of daily living.  
The Board notes that when it is not possible to separate the 
effects of the service-connected disability from a 
nonservice-connected disability, such signs and symptoms 
shall be attributed to the service-connected disability.  See 
38 C.F.R. § 3.102 (2005); Mittleider v. West, 11 Vet. App. 
181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996) (the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.)

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that the veteran's service-connected PTSD 
renders him so helpless that he requires assistance on a 
regular basis.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7 (2007).   Accordingly, special monthly 
compensation is warranted on the basis that the veteran 
requires regular aid and attendance of another person due to 
his service-connected disability.


C.  Conclusion

The veteran is service-connected for PTSD, evaluated as 100 
percent disabling, and competent medical evidence shows that 
service-connected PTSD renders him so helpless that he 
requires assistance on a regular basis.  Therefore, the Board 
concludes that the evidence supports a grant of special 
monthly compensation based on need for aid and attendance or 
housebound status.


ORDER

Special monthly compensation based on need for aid and 
attendance or housebound status is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


